Citation Nr: 9924708	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-11 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a fracture of 
the left patella, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from April 1945 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  A fracture of the left patella results in no more than 
moderate impairment.

2.  Arthritis of the right knee results in impairment 
analogous to no more than flexion limited to 45 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a fracture of the left patella have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reflect that the veteran sustained a 
fracture of the left patella in service, and in December 
1946, service connection was granted for internal derangement 
of the left knee, which was evaluated as 20 percent 
disabling.  In June 1949, the veteran's left knee disability 
rating was reduced to 10 percent, based upon a May 1959 
examination that revealed non-union of the old fragments of 
an old fracture, but essentially normal function.  In June 
1992, the veteran's left knee disability was evaluated as 20 
percent disabling, based, in part, upon the results of a May 
1992 VA examination that revealed left knee pain, loss of 
full left knee flexion, left knee swelling, and atrophy, one 
inch, of the left thigh when compared to the right.  

The RO, in that rating decision, also established service 
connection for arthritis of the right knee, secondary to the 
veteran's left knee disability.  The right knee disability 
was evaluated as 10 percent disabling.  Both the rating for 
the left knee disability and the right knee disability have 
since remained unchanged.  

A fracture of the left patella is evaluated as 20 percent 
disabling under diagnostic code 5257, pertaining to recurrent 
subluxation or lateral instability.  Arthritis of the right 
knee is evaluated as 10 percent disabling also under 
diagnostic code 5257.

Recurrent subluxation or lateral instability warrants a 10 
percent evaluation if slight, a 20 percent evaluation if 
moderate and a 30 percent evaluation if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  In addition, impairment of 
the tibia and fibula consisting of malunion warrants a 10 
percent evaluation if slight, a 20 percent evaluation if 
moderate, and a 30 percent evaluation if marked.  Nonunion 
warrants a 40 percent evaluation if it is characterized by 
loose motion requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Limitation of flexion warrants a 10 percent evaluation if 
flexion is limited to 45 degrees, a 20 percent evaluation if 
flexion is limited to 30 degrees, and a 30 percent evaluation 
if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension warrants a 10 
percent evaluation if extension is limited to 10 degrees, a 
20 percent evaluation if extension is limited to 15 degrees, 
and a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 
38 C.F.R. § 4.71, Plate II.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Although those provisions have no bearing in 
assessing the severity of a disability under Diagnostic Code 
5257, Johnson v. Brown, 9 Vet. App. 7, 11 (1996), they are 
relevant in determining whether there is loss of range of 
motion.  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation. 

During a VA examination in June 1998, the veteran complained 
of left knee pain and swelling, indicating that the left knee 
hurt "a little . . .  most of the time" and "significantly 
some of the time."  He also complained of instability, 
indicating that the left knee would cause him to fall three 
to four times per month.  The veteran also articulated 
complaints concerning the right knee, indicating that the 
knee never hurt at rest, but that it hurt if twisted or over 
used and that the knee also sometimes gave out.  The veteran 
also indicated that he took extra strength Tylenol for pain 
and that he walked 100 yards to his mail box at least twice a 
day for exercise.  

Examination revealed crepitus in both knees and a deformed 
left patella.  Anterior and posterior drawer tests were 
negative, and the veteran had no laxity in either knee.  
There was no joint effusion.  Although there was edema in the 
left knee, the examiner attributed this to removal of a 
saphenous vein for bypass surgery.  The veteran was able to 
flex his right knee from 0 to 80 degrees.  Although the 
examiner was able to push the right knee to 131 degrees, this 
reportedly was extremely painful.  The veteran was able to 
flex his right knee from 0 to 82 degrees.  The examiner was 
able to push the knee to 97 degrees, which the veteran 
apparently indicated was also painful.  The diagnoses were 
degenerative joint disease of the left knee with moderate to 
severe functional loss of the left and degenerative joint 
disease of the right knee with moderate functional loss on 
the right.  

Evidence associated with the claims file does not warrant a 
higher evaluation of either knee disability.  Examination of 
the left knee revealed no more than moderate impairment.  
Although the examiner characterized functional loss as 
moderate to severe, characterization of the veteran's 
disability as ranging to severe was not supported by the 
examiner's findings which revealed no instability of the 
knee.  Further, the veteran did not demonstrate active 
limitation of motion sufficient to warrant a higher 
evaluation.  Even considering the veteran's complaints of 
pain and the holding of DeLuca, the veteran, who among other 
things was able to walk daily, apparently without the 
assistance of a cane, does not demonstrate disability 
analogous to limitation of extension to 30 degrees or 
limitation of flexion to 15 degrees.  

With respect to the right knee, again, the examiner's 
characterization of the veteran's impairment as approaching 
moderate was not supported by the examiner's findings.  In 
addition, the veteran's complaints of pain associated with 
the right knee appeared to be more limited than those 
associated with the left knee and do not warrant more than a 
10 percent evaluation under the holding of DeLuca and 
Lichtenfels.  

Contemporaneous treatment records for a disability of either 
knee pain are largely absent, and the veteran apparently 
treats pain with only over the counter medication.  Although 
the veteran indicated that he wears a brace on the left knee, 
his assertion that this is required in order to maintain the 
stability of the knee is not corroborated by other records 
and is inconsistent with the most recent examination which 
failed to reveal evidence of instability.  

A May 1998 letter from a private physician indicates that the 
veteran was treated that day for knee pain, characterized as 
severe, particularly on the left side.  That physician 
characterized the veteran as "100 percent disabled" as a 
result of the disability of his lower extremities.  This 
reference appears to consist of largely a legal conclusion 
beyond the examiner's realm of competence and is unsupported 
by medical findings which would support a higher evaluation 
for a disability of either knee.  Although the physician 
indicated that the veteran was unable to ambulate without 
holding objects and required help from his wife to maintain 
mobility, this evidence is inconsistent both with the 
findings recorded during the most recent VA examination and 
the recitation of symptoms provided by the veteran at that 
time, who indicated that he was able to walk approximately 
200 yards twice a day.

The Board observes that where a claimant has arthritis and 
instability of the knee 38 C.F.R. § 4.71a authorizes multiple 
ratings under diagnostic codes 5003 and 5257.  VAOPGPREC 23-
97.  Although the service connected arthritis of the 
veteran's right knee is evaluated under diagnostic code 5257, 
because instability is not present, the veteran's disability 
is better evaluated under diagnostic codes pertaining to 
limitation of motion.  As such separate ratings for the 
veteran's right knee disability are not warranted.  The 
veteran's right knee disability is characterized by 
complaints of pain analogous to no more than flexion limited 
to 45 degrees and does not warrant more than a 10 percent 
evaluation.  Therefore, a higher evaluation is unwarranted 
for either of the veteran's disabilities.  


ORDER

A claim for service connection for a fracture of the left 
patella  is denied.  

A claim for service connection for arthritis of the right 
knee is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

